DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species a, claims 1, 3, 5, 7-9, 14, 16, 18, and 19, in the reply filed on 21 March 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2, 4, 6, 10-13, 15, 17, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 March 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Information disclosure statement filed 5 May 2020 has been fully considered.

Claim Objections
Claim 7 is objected to because of the following informalities:
Claim 7 recites the limitation, “and the blue light are selectively attenuated; and and a first blue filter and a second blue filter.”  This appears to contain a typographical error and may be corrected as, “and the blue light are selectively attenuated; 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation, “the first filter portion and the second filter portion comprise: a first red filter and a second red filter [ ]; a first green filter and a second green filter [ ]; and and a first blue filter and a second blue filter.”  It is unclear whether the first filter portion and the second filter portion each comprise both a first and second of each of the red, green, and blue filters, or if the first and second of each of the red, green, and blue filters correspond to the first filter portion and the second filter portion respectively.
Claims 8 and 9 are rejected for merely containing the flaws of the parent claim.

Allowable Subject Matter
Claims 1, 3, 5, 14, 16, 18, and 19 are allowed.
Claims 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the illuminance sensor of claim 1 in the combination of limitations as claimed, noting particularly the limitations, “a difference detecting portion, obtaining a difference between outputs of the first light receiving portion and the second light receiving portion; wherein the first optical region and the second optical region comprise a first linear polarization plate, a first quarter-wave plate, a second quarter-wave plate and a second linear polarization plate corresponding to both the first light receiving portion and the second light receiving portion, and disposed sequentially in an order that the first linear polarization plate is farthest from the first light receiving portion and the second light receiving portion, [ ]a slow axis of the first quarter-wave plate comprises a relation of +45° or −45° in regard to a first polarization direction that is a polarization direction of the first linear polarization plate, the second quarter-wave plate comprises a first portion and a second portion, wherein the first portion is in the first optical region and the second portion is in the second optical region, a slow axis of the first portion comprises a relation of +45° or −45° in regard to a second polarization direction that is a polarization direction of the second linear polarization plate, wherein the relation of the slow axis of the first portion in regard to the second polarization direction is the same with the relation of the slow axis of the first quarter plate in regard to the first polarization direction, and a relation of a slow axis of the second portion in regard to the second polarization direction is −45° or +45° that is opposite in sign to the relation of the slow axis of the first quarter plate in regard to the first polarization direction.”
Similarly, the prior art of record fails to teach the electronic machine of claim 14, the two-dimensional (2D) image sensor of claim 16, and the electronic machine of claim 19 in the combination of limitations as claimed because said electronic machine of claim 14, said two-dimensional (2D) image sensor of claim 16, and said electronic machine of claim 19 require all of the limitations of the illuminance sensor of claim 1.
Hsu et al. (US Patent Application Publication 2005/0030447) teaches (FIG. 2A) a first linear polarization plate (214), a first quarter-wave plate (218), a second quarter-wave plate (228) and a second linear polarization plate (224) ([0039]).  However, this arrangement of optical features if for a display and not for a pair of light receiving portions having a difference detected between the two.
Nishiwaki et al. (US Patent Application Publication 2017/0284789) teaches a pair of light receiving areas (10a and 10A).  However, Nishiwaki ‘789 fails to teach the claimed optical elements, and there is no suggestion in the prior art to form the claimed optical elements in combination over the light receiving areas of Nishiwaki ‘789.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.M.R./Examiner, Art Unit 2893                       
                                                                                                                                                                                 


/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826